Case 0:20-cv-61000-RS Document 15 Entered on FLSD Docket 07/23/2020 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 20-61000-CIV-SMITH

MARITZA HALES, an individual,

               Plaintiff,
vs.

CONCORD SERVICING CORPORATION,
an Arizona corporation,

               Defendant.
                                               /

            JOINT NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff, MARITZA HALES, an individual, and Defendant, CONCORD SERVICING

CORPORATION, an Arizona corporation, hereby stipulate to the dismissal with prejudice of this

case as to the claims by and between the individual Plaintiff and Defendant and without prejudice

as to the claims of any putative class members, with each party to bear its own attorneys’ fees and

costs.



/s/ Robert W. Murphy                                        /s/ Christopher Oprison
Robert W. Murphy, Esq.                                      Christopher Oprison, Esq.
Florida Bar No.: 717223                                     Florida Bar No. 122080
1212 SE 2nd Avenue                                          DLA Piper LLP (US)
Fort Lauderdale, FL 33316                                   200 S. Biscayne Blvd., Ste. 2500
Telephone: (954) 763-8660                                   Miami, FL 33131
Facsimile: (954) 763-8607                                   Telephone: (305)423-8522
E-Mail: rwmurphy@lawfirmmurphy.com                          Facsimile: (305)437-8131
                                                            E-Mail: chris.oprison@dlapiper.com

Counsel for Plaintiff                                       Counsel for Defendant
Case 0:20-cv-61000-RS Document 15 Entered on FLSD Docket 07/23/2020 Page 2 of 2

                                                               CASE NO. 20-61000-CIV-SMITH


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed and served, via
the United States District Court, Southern District of Florida’s CM/ECF system, on July 23, 2020,
to:

Christopher Oprison, Esq.
chris.oprison@dlapiper.com
Elan Gershoni, Esq.
elan.gershoni@dlapiper.com
DLA Piper LLP (US)
200 South Biscayne Blvd., Ste. 2500
Miami, Florida 33131

                                                                 /s/ Robert W. Murphy___
                                                                 Attorney




                                               2
